         Case 1:08-cv-00338 Document 30 Filed on 05/04/21 in TXSD Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                   BROWNSVILLE DIVISION

    UNITED STATES OF AMERICA,                               §
            Plaintiff,                                      §
                                                            §
    v.                                                      §      CIVIL ACTION NO. 1:08-cv-00338
                                                            §
    0.14 ACRE OF LAND, MORE OR LESS,                        §
    SITUATE IN STARR COUNTY, STATE OF                       §
    TEXAS, PAUL ALEX WEAVER, et al.,                        §
              Defendants.                                   §

     UNITED STATES OF AMERICA’S ADVISORY TO THE COURT ON REOPENING
                      ADMINISTRATIVELY CLOSED CASE

          Plaintiff, United States of America (“United States”), through the undersigned Assistant

United States Attorney, files this Advisory to inform the Court that the issues of title and just

compensation remain unresolved in the above-styled case. This case has remained administratively

closed since September 24, 2008 1, however, the Court has maintained jurisdiction to address

claims by interested parties added after the administrative closing of the case. 2 Accordingly, the

United States files this advisory to inform the Court that reopening the above-styled case is

necessary at this time.

                                          I.       BACKGROUND

          1.     On June 30, 2008, pursuant to the Declaration of Taking Act (40 U.S.C. § 3114),

and Federal Rule of Civil Procedure 71.1, the United States filed a Complaint in Condemnation3

and a Declaration of Taking 4 to acquire a fee interest in a 0.14 acre tract of land, identified as tract

RGV-RGC-2003, for purposes of the border infrastructure project. 5


1
  See Dkt. No. 10 at 3-4, ¶ 13.
2
  See Id.
3
  Dkt. No. 1.
4
  Dkt. No. 2.
5
  Schedules “C,” “D,” & “E,” Dkt, Nos. 1-1 at 6-10; 2-1 at 6-10.


                                                    Page 1 of 5
       Case 1:08-cv-00338 Document 30 Filed on 05/04/21 in TXSD Page 2 of 5




         2.        On July 3, 2008, the United States deposited $9,600.00 in the Registry of the Court

as estimated just compensation. 6 Upon deposit of the estimated just compensation, title to the tract

identified as RGV-HRL-2003 vested in the name of the United States by operation of law. 7

         3.        The United States and landowner Defendant Paul Weaver filed a “Joint Motion for

Order Establishing Just Compensation and Distributing Funds on Deposit in the Registry of the

Court” 8 September 22, 2008. At the time, the United States had not obtained a precise survey of

land taken, or had finalized its title examination of the land taken. Because Defendant Paul Weaver

stipulated to being the sole owner of Tract RGV-HRL-2003 on the date of taking, the parties

stipulated to the resolution of the just compensation issue and requested “that the Court

administratively close this case with the understanding that case [could] be reopened should any

additional real party in interest with a claim upon the compensation be identified as a result of

[final] title examinations and, if necessary, to clarify the precise taking pursuant to a metes and

bounds survey.” 9

         4.        On September 24, 2008, the Court entered an Agreed Order 10, which established

that $9,600.00, the full amount on deposit, constituted just compensation for the United States’

taking of Tract RGV-HRL-2003, and entered judgment in favor of Defendant Paul Alex Weaver

for that amount, less $859.62 paid to the Cameron County Tax Assessor-Collector for real estate

taxes and assessments accrued. 11 The Court further administratively closed this case, but


6
  Dkt. No. 4 at 1.
7
  Upon the filing of the Declaration of Taking and depositing the estimated compensation in the Registry of the Court,
the following events occur by operation of law: “1 title to the estate or interest specified in the declaration vests in the
Government; (2) the land is condemned and taken for the use of the Government; and (3) the right to just compensation
for the land vests in the persons entitled to the compensation.” 40 U.S.C. § 3114(b); see E. Tennessee Nat. Gas. Co.
v. Sage, 361 F.3d 808, 825 (4th Cir. 2004) (in a Declaration of Taking Act case, “[t]itle and the right to possession
vest in the government immediately upon the filing of a declaration and the requisite deposit.”).
8
  Dkt. No. 9.
9
  Id. at 3, ¶ 11.
10
   Dkt. No. 10.
11
   Id. at 1-2, ¶¶ 2-6.


                                                       Page 2 of 5
       Case 1:08-cv-00338 Document 30 Filed on 05/04/21 in TXSD Page 3 of 5




“retain[ed] jurisdiction over this matter, if necessary, to address any additional claims by real

parties in interest revealed by the title examination and to clarify the description of the property as

shown by the survey results.” 12

         5.        On September 16, 2010, the United States filed an Amendment to Complaint in

Condemnation 13 (“Amended Complaint”) and Amendment to Declaration of Taking 14 (“ADT”) to

clarify the legal description of Tract RGV-HRL-2003 and the accompanying plat to accurately

reflect the results of final survey of Tract RGV-HRL-2003; to clarify the estate taken in Tract

RGV-HRL-2003 in order to assure landowners that water distribution and drainage systems were

not taken and that landowners have continued access to larger parcels via an easement appurtenant

previously acquired by the United States for border barrier purposes; and to add as defendants all

known parties having or claiming an interest in Tract RGV-HRL-2003 who were identified in title

examination results received after institution of this case. 15

         6.        On April 13, 2011, the United States and Defendants Paul Alex Weaver, Leonel

Bazan, and Sharyland Water Supply Corporation stipulated to the United States’ partial revestment

of water rights to said Defendants, which were previously taken by the United States by operation

of law on July 3, 2008 upon the vesting of title. 16 On April 14, 2011, the Court entered an Order

on Partial Revestment 17 and revested water rights in Defendants Paul Alex Weaver, Leonel Bazan,

and Sharyland Water Supply Corporation as their interests in water rights existed immediately

before the vesting of title in the United States and accordingly, all claims regarding water rights

against the United States were fully satisfied in this case. 18


12
   Id. at 3-4, ¶ 13.
13
   Dkt. No. 14.
14
   Dkt. No. 15.
15
   Dkt. Nos. 14 at 2-3, ¶¶ 5-7; 15 at 2, ¶¶ (a)-(c).
16
   Dkt. No. 18 at 2-3, ¶¶ 2-5.
17
   Dkt. No. 19.
18
   Id. at 2.


                                                       Page 3 of 5
      Case 1:08-cv-00338 Document 30 Filed on 05/04/21 in TXSD Page 4 of 5




          II.      ISSUES OF TITLE AND JUST COMPENSATION REGARDING
                                TRACT RGV-HRL-2003

        7.       At this time, title and just compensation remains unresolved as to the fee estate

taken in Tract RGV-HRL-2003. The United States intends to move forward with resolving all

issues regarding eighteen (18) parties remaining in this case. 19 Of these 18 parties: Defendants (1)

Paul Alex Weaver and (2) Gualberto Weaver have executed and filed waivers of service 20; the

United States has served Defendants (3) Estate of Thomas Weaver, (4) Estate of Idolina Garza

Weaver, (5) Estate of Robert Weaver, (6) Estate of Margarita Weaver de Ceballos, (7) Jose

Weaver, (8) Ramon Weaver, (9) Enrique Weaver, III, (10) Ernesto Weaver, (11) Reynaldo

Weaver, (12) Arturo Weaver, (13) Lilia Weaver Blankenship, (14) Rita L. Weaver, (15) Roy A.

Weaver, and (16) Beatriz Weaver by publication under FRCP 71.1(d)(3)(B) because their

whereabouts and residence could not be ascertained by the United States after diligent inquiry

within the state of Texas. 21

        8.        Prior to resolving the issues of title and just compensation, the United States must

serve Defendants (17) Unknown Heirs and Assigns of Zoila Galvan Weaver and (18) Rudolfo

Gerusa with notice by personal service and/or publication. After service of notice, the United

States will proceed with resolving title and just compensation as to Tract RGV-HRL-2003 with all

remaining parties.

                                          III.     CONCLUSION

        To resolve title and just compensation in this case as to all 18 remaining defendants, the

United States provides this advisory to inform the Court that reopening the above-styled case is




19
   See Schedule “GG,” Dkt. Nos. 14-1 at 10-11; 15-1 at 10-11.
20
   See Dkt. Nos. 5 at 3 (Waiver of Service- Paul Alex Weaver); 17 at 3 (Waiver of Service- Gualberto Weaver).
21
   Dkt. Nos. 27 at 1, 4-5; 28-2 at 1.


                                                   Page 4 of 5
      Case 1:08-cv-00338 Document 30 Filed on 05/04/21 in TXSD Page 5 of 5




necessary at this time, and respectfully requests a case specific scheduling order to advance the

resolution of this case.

                                                     Respectfully submitted,

                                                     JENNIFER B. LOWERY
                                                     Acting United States Attorney
                                                     Southern District of Texas

                                                 By: s/Baltazar Salazar
                                                    Baltazar Salazar
                                                    Assistant United States Attorney
                                                    S.D. Tex. ID No. 3135288
                                                    Texas Bar No. 24106385
                                                    UNITED STATES ATTORNEY’S OFFICE
                                                    SOUTHERN DISTRICT OF TEXAS
                                                    600 E. Harrison Street, Suite 201
                                                    Brownsville, Texas 78520
                                                    Tel: (956) 983-6057
                                                    Fax: (956) 548-2775
                                                    E-mail: Baltazar.Salazar@usdoj.gov




                                CERTIFICATE OF SERVICE

        I hereby certify that, on May 4-5, 2021, I mailed a true and correct copy of the foregoing

document via regular mail to all known parties with known addresses in this case.

                                                 By: s/Baltazar Salazar
                                                    Baltazar Salazar
                                                    Assistant United States Attorney




                                            Page 5 of 5
